DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11th, 2022, has been entered.

Response to Amendment
Applicant’s Remarks/Arguments filed on November 11th, 2021, have been carefully considered.
Claims 1, 9, 12, 13,16-18, and 20 have been amended.
No claims have been canceled or added.
Claims 1-20 are currently pending in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Manzanares [US2021/0141736] hereinafter Manz in view of KIM et al. [US2020/0097367] further in view of Gupta et al. [US2016/0196207] . Manz teaches storage class memory access. Kim teaches storage device and operating method of storage device. Gupta teaches heat-based key-value slot organization for flash-optimized data placement in multi-tiered storage systems.

Regarding claims 1, 9, and 17, Manz teaches a method, comprising: 
writing a memory object to a first memory device that comprises a first type of memory medium [Manz paragraph 0017, last lines “…, data to be written in SCM 120 can be aggregated or modified in buffer 107 of memory 106 of host 101 before being flushed to SCM 120…” and paragraph 0020, first lines “…Memory 106 serves as a main memory for host 101 and can include…a non-volatile RAM…may comprise one or more of various types of memory devices such as…PRAM…”];
 determining that a size of the memory object meets or exceeds a threshold data size [Manz paragraph 0070, all lines “…block device interface 12 may wait until a threshold number of blocks have been aggregated in buffer 107…may flush an aggregated block of data in response to reaching a block's worth of data in buffer 107, such as when new write data is collected in buffer 107 for a page…”];and 
Manz fails to explicitly teach wherein the memory object is associated with a first key-value pair that is associated with the first memory device; determining: an access frequency of the memory object is below a threshold access frequency.
However, Gupta does teach wherein the memory object is associated with a first key-value pair that is associated with the first memory device [Gupta paragraph 0015, first lines “…existing data storage systems may implement key/value stores to manage the storage of Key/Value pairs, such as those pairs in a particular Key/Value database…” and paragraph 0017, middle lines “…Based on at least one key-level data heat metric, sets of key-value pairs determined to exhibit similar data heat characteristics are grouped…”]; 
determining: an access frequency of the memory object is below a threshold access frequency [Gupta paragraph 0036, last lines “…key value pairs K2 (306) and K4 have been determined to manifest data heat below the threshold (e.g., they are cold), and are therefore separated and placed into a separate, cold data container 316 as shown…”].
Manz and Gupta are analogous arts in that they both deal with data storage in multiple memories. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Manz’s memories with Gupta’s hot and cold access frequency separation for the benefit of eliminating co-located hot/cold storage thus improving the overall data processing performance [Gupta paragraph 0018, first lines “…By “granularizing” tiered storage functionality into a key/value level, the aforementioned challenge of co-location of hot and cold key/value pairs is eliminated. In this manner, hot key/value pairs are assigned to higher performing storage media. By maintaining the hot key/value pairs on high-performing storage media, the overall data processing performance is increased…”].
writing the memory object to a second memory device [Manz paragraph 0070, first lines “…sends a write command to device 111 to flush or de-stage the modified block of data from buffer 107 to SCM 120…”] that comprises a second type of memory medium different than the first type [Manz paragraph 0016, first lines “…Storage Class Memory (SCM) 120 that provides non-volatile storage…SCM 120 can include…Fast NAND…”], 
in response to the determinations by: 
retrieving the first key-value pair [Gupta paragraph 0027, all lines “…processor 110 maintains grouped sets of key-value pairs as entries in a memtable…” and figure 3, feature 304 “K1”]; 
deleting the first key-value pair [Gupta paragraph 0040, most lines “…When such LSM operations are performed, various deletes, updates, and data reorganization results in data space that needs to be garbage collected, in order to maintain system performance and storage efficiencies…”]; and 
associating the memory object with a second key-value pair associated with the second memory device [Gupta paragraph 0042, first half “…In key/value stores, key-level access statistics are maintained, and separate hot and cold key-value pairs are placed in separate blocks/containers…” and paragraph 0047, most lines “…if the memtable requires an eviction operation, the high priority entries are moved to a new memtable while low priority entries are moved to a container (e.g., file) based on heat (step 518)…” and figure 3, feature 306 “K2”].
wherein:
Manz fails to explicitly teach the first memory device and the second memory device are external to a host. However the examiner has determined that both memories are taught and the MPEP in section 2144.04 (V) (C) states that it would have been obvious to one of ordinary skill in the art to rearrange the location of parts if the change in location would not have modified the operation of the device. Even though the MPEP states it would have been obvious to merely make a memory external. For the benefit of compact prosecution, the examiner will also apply prior art, Kim, that also teaches a first memory and a second memory where both memories are located external to the host [Kim figure 1, feature 111, “1st Nonvolatile memory device”, 112 “2nd Nonvolatile memory device”, and “External Host Device” and paragraph 0033, most lines “…a controller 130 may be configured to expose a portion of a storage space of the first and second nonvolatile memory devices 111 and 112 to an external host device. The first and second nonvolatile memory devices 111 and 112 may include various nonvolatile memory devices such as a flash memory device, a phase change memory device, a magnetic memory device, a resistive memory device, and/or a ferroelectric memory device…”]. 
Manz, Gupta, and Kim are analogous arts in that they both deal with data storage in multiple memories. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of both Manz’s and Gupta’s memories with Kim’s memory location for the benefit of enabling the memory to be persistent and thus not lost due to power loss [Kim paragraph 0034, last lines “…thereby enabling the data stored by the main memory to be persistent (e.g., not lost due to a loss of power)…”].
the first memory medium is a non-volatile memory comprising phase-change memory or resistive random access memory (RAM) [Manz paragraph 0020, first lines “…PRAM…”] and the second memory medium comprises NAND Flash or NOR Flash [Manz paragraph 0016, first lines “…Fast NAND…”].  

Regarding claims 2, 10, and 14, as per claim 1, Manz teaches an address space of the first memory device and the second memory device is contiguous across both the first memory device and the second memory device [Manz paragraph 0021, middle lines “…MMU 104 can access a page table that translates virtual addresses used by processor circuitry 102 into physical addresses (e.g., byte addresses) indicating a location of where data for the virtual addresses are to be stored in or retrieved from memory 106 or SCM 120…” and figure 3, feature “Virtual Address” and “A-D”].
  
Regarding claim 3, as per claim 1, Manz teaches writing the memory object comprises initially writing the memory object to the first memory device  [Manz paragraph 0017, last lines “…, data to be written in SCM 120 can be aggregated or modified in buffer 107 of memory 106 of host 101 before being flushed to SCM 120…”].
  
Regarding claim 4, as per claim 1, Manz teaches writing the memory object to the second memory device comprises writing the memory object to the second memory device in response to the size of the particular one memory object reaching a page size associated with the second memory device [Manz paragraph 0070, all lines “…block device interface 12 may wait until a threshold number of blocks have been aggregated in buffer 107…may flush an aggregated block of data in response to reaching a block's worth of data in buffer 107, such as when new write data is collected in buffer 107 for a page…”].
  
Regarding claims 5 and 19, as per claim 1, Manz teaches the page size is a NAND page [Manz paragraph 0031, last lines “…Data accessed in device 111 by block device interfaces 12 and 22 in FIG. 2 is read and written in units of this page or block size. Some examples of a block or page size can include 512 bytes, 4 KB, 8 KB, 2 MB, or 4 MB…”].
  
Regarding claim 6, as per claim 1, Manz teaches the page size is 16 kilobytes (KBs) [Manz paragraph 0031, last lines “…Data accessed in device 111 by block device interfaces 12 and 22 in FIG. 2 is read and written in units of this page or block size. Some examples of a block or page size can include 512 bytes, 4 KB, 8 KB, 2 MB, or 4 MB…”(The examiner has determined 16kb to be a known multiple of 512 bytes, 4kb, and 8kb.)].
  
Regarding claim 7, as per claim 1, Manz teaches the memory object is written to the second memory medium in response to a host writing data to the first memory medium that exceeds the threshold data size [Manz paragraph 0070, all lines “…block device interface 12 may wait until a threshold number of blocks have been aggregated in buffer 107…may flush an aggregated block of data in response to reaching a block's worth of data in buffer 107, such as when new write data is collected in buffer 107 for a page…”].
  
Regarding claim 8, as per claim 1, Manz teaches the threshold data size is a data size of a flash-based memory page [Manz paragraph 0031, last lines “…Data accessed in device 111 by block device interfaces 12 and 22 in FIG. 2 is read and written in units of this page or block size. Some examples of a block or page size can include 512 bytes, 4 KB, 8 KB, 2 MB, or 4 MB…”].
  
Regarding claim 11, as per claim 9, Manz teaches in response to one of the plurality of memory objects associated with the data being written to the second memory, the controller is configured to access a portion of the one memory object including the data in the second memory device [Manz paragraph 0063, middle lines “…if it is determined that the requested byte-addressable data is located in SCM 120, memory device interface 10 in block 708 sends a read request to memory device interface 20 of device 111 to directly access the requested data from SCM 120…”].
  
Regarding claim 12, as per claim 9, Manz teaches the host, wherein the host is configured to send a request for the data stored in the second memory device to the controller [Manz paragraph 0023, last lines “…For reading byte-addressable data, host 101 interfaces with device 111 using a memory device interface, such as a PCIe Base Address Register (BAR) interface, Gen-Z, Open Coherent Accelerator Processor Interface (OpenCAPI), or Cache Coherent Interconnect for Accelerators (CCIX), that may be executed by processor circuitry 102. In some implementations, the memory device interface may be implemented by MMU 104, or by other circuitry of processor circuitry 102, such as a hardware accelerator…”].
  
Regarding claim 13, as per claim 9, Manz teaches the host is further configured to, in response to the memory objects associated with the data being written to the second memory device, receive the data via the controller from the second memory device [Manz paragraph 0063, middle lines “…if it is determined that the requested byte-addressable data is located in SCM 120, memory device interface 10 in block 708 sends a read request to memory device interface 20 of device 111 to directly access the requested data from SCM 120…”].
   
Regarding claim 15, as per claim 9, Manz teaches the first memory device is not used as a cache in the memory system nor is the second memory device [Manz paragraph 0057, last lines “…the write request may result from flushing or de-staging a cache of processor circuitry 102. For example, an L1, L2, or L3 cache of processor circuitry 102 may have one or more cache lines flushed or de-staged…”(The examiner has determined since Manz teaches there are other L1-L3 cache in the memory system then the first and second memory cannot be considered cache for the memory system.)].
  
Regarding claim 16, as per claim 9, Manz teaches the host is configured to enable a memory object of the plurality of memory objects to be sent to the first memory device using a double-data rate (DDR) protocol [Manz paragraph 0002, last lines “…such as Dynamic Random Access Memory (DRAM)…”(Where DDR is a typical protocol for DRAM.)] and to the second memory device using a flash-based memory express (NVME) protocol [Manz paragraph 0023, middle lines “…Non-Volatile Memory express (NVMe)…”]. 

Regarding claim 18, as per claim 17, Manz teaches the controller is configured to: in response to a size of a particular one of the plurality of memory objects remaining below a page size of the second memory device, maintaining the particular one memory object in the first memory device [Manz paragraph 0070, all lines “…block device interface 12 may wait until a threshold number of blocks have been aggregated in buffer 107…may flush an aggregated block of data in response to reaching a block's worth of data in buffer 107, such as when new write data is collected in buffer 107 for a page…”]; 
Gupta teaches or in response to an access frequency of the particular one of the plurality of memory objects being above a threshold access frequency, maintaining the particular one memory object in the first memory device [Gupta paragraph 0018, middle lines “…hot key/value pairs are assigned to higher performing storage media. By maintaining the hot key/value pairs on high-performing storage media, the overall data processing performance is increased…”].

Regarding claim 20, as per claim 17, Gupta teaches wherein the controller is configured to write the plurality of memory objects to the first memory device using a key value database structure that includes the first set of key-value pairs and the second set of key-value pairs [Gupta paragraph 0005, last lines “…Existing data storage systems may implement key/value stores to manage the storage of Key/Value pairs, such as those pairs in a particular Key/Value database…” and figure 3, feature 304 and 306]. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 17, have been considered but are moot in view of new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chen 		[US2021/0064585]	Chen teaches first and second key-value pairs.
	Chaudhuria et al.	[US10,924,587]	Chaudhuria teaches data migration using key-value pairs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC CARDWELL/Primary Examiner, Art Unit 2139